Citation Nr: 1628278	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-39 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected gunshot wound, left knee, with advanced degenerative arthritis and deformity of anterior tibial tubercleprominence (left knee gunshot wound residuals).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbosacral spine disorder, to include as secondary to the service-connected left knee gunshot wound residuals.

4.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney at Law
ATTORNEY FOR THE BOARD

D. M. Casula, Counsel

INTRODUCTION

The Veteran had active service from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veteran Affairs (VA) which, in pertinent part, denied service connection for a right hip disability.

The Board notes that the issue of an increased evaluation for left knee gunshot wound residuals was on appeal.  See June 2010 statement of the case (SOC).  However, in a February 2016 statement, prior to certification of this appeal to the Board, the Veteran's representative withdrew this issue.  A withdrawal is effective when received by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.204(a), (b)(1)-(3) (2015).  When a claim is withdrawn, "it ceases to exist; it is no longer pending and it is not viable."  Hanson v. Brown, 9 Vet. App. 29, 31 (1996).  Thus, although the AOJ issued a supplemental SOC after this withdrawal and included the issue, the Board finds that it had already been withdrawn and is not pending before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Regarding the claim for a right hip disorder, remand is required for a hearing.  In his initial substantive appeal, submitted in September 2010, the Veteran did not request a hearing.  Thereafter, in a VA Form 9 dated in December 2015, and submitted in response to a November 2015 supplemental statement of the case, the Veteran's representative indicated on his behalf that he wanted a videoconference hearing at the RO.  In February 2016, the RO certified this case to the Board, and, one day later, issued a letter to the Veteran notifying him that based on his request for a videoconference hearing he had been placed on the list of persons wanting to appear at the RO for a videoconference hearing.  In February 2016, the Veteran's representative notified that the Veteran wanted to have either a Travel Board or a videoconference hearing, whichever became available first.  To ensure full compliance with due process requirements, the Veteran should be provided an opportunity to testify at a hearing at the local RO.

Additionally, regarding the claims to reopen and the claim for an increased evaluation for hearing loss, remand is required for the issuance of an SOC.  In a July 2015 rating decision, the RO declined to reopen the claim of service connection for PTSD, denied service connection for a lumbosacral spine disorder, and denied entitlement to a compensable rating for bilateral hearing loss.  In August 2015, the Veteran filed a timely notice of disagreement.  Although he expressed his disagreement with the July 2015 RO rating decision, it appears that a statement of the case (SOC) was never issued; thus, a remand is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative an SOC on the issues of entitlement to service connection for PTSD and for a lumbosacral spine condition, and entitlement to a compensable rating for bilateral hearing loss.  If, and only if, a substantive appeal is filed, the issues which are listed or noted in the substantive appeal should be returned to the Board for appellate review.

2. Schedule the Veteran for a videoconference hearing or a Travel Board hearing at the RO (whichever is sooner), before a Veterans Law Judge, as the docket permits.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report for the hearing, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

